DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 12-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lubischer et al. (US Publication 2016/0375860).
In regards to claim(s) 12-17, Lubischer et al. discloses the claimed limitations including a method of operating a steering column assembly (14) of a vehicle, the method comprising:
translating a steering column shaft (16) component from a retracted position towards an extended, driving position;

engaging an airbag (42) and a steering column energy absorbing mechanism (40) to be operational when the steering column shaft is in the extended driving position, as indicated by the at least one signal, the energy absorbing mechanism being non-operational and the airbag not deployable when the steering column shaft is not fully extended to the driving position (Reference is made to Paragraphs 0030-0035);
further comprising re-coupling the steering column shaft with a steering gear when the steering column shaft is in the extended, driving position (Reference is made to Paragraphs 0024 (inherent) and 0030 (interlock));
wherein the vehicle includes an autonomous driving assisted steering system (98), the method further comprising allowing the autonomous driving assisted steering system to provide directional control before the steering column shaft is in the extended, driving position (Reference is made to Paragraphs 0023-0024);
wherein a driver of the vehicle provides directional control in the extended, driving position (Reference is made to Paragraphs 0023-0024);
further comprising:
translating a steering column shaft from the extended, driving position to the retracted position; and,

wherein the vehicle includes an autonomous driving assisted steering system, the method further comprising activating the autonomous driving assisted steering system to provide directional control when the steering column shaft is moved from the extended, driving position (Reference is made to Paragraphs 0020, 0022-0024, 0026, 0030 and 0032-0034).
Response to Arguments
Applicant's arguments filed May 28, 2021 have been fully considered but they are not persuasive.  Examiner maintains the previous rejection is proper.  The grounds and art of record remain unchanged, only the formatting of the rejection has changed to mimic the amendment filed May 28, 2021 and entered via RCE field June 25, 2021.
As previously stated, examiner notes that the prior art in Paragraph 0020 discloses that the extension detection device may be incorporated into either the steering column adjustment assembly or the decoupling assembly thereby achieving the same structure and method of determining the extension state of the steering column.
As previously stated, Paragraphs 0023-0024, clearly disclose the limitations as currently recited.  Not all of the remarks are commensurate with the claimed limitations.  Examiner further notes that the energy absorbing mechanism does not appear to be “deployable” in either application only operational/operative.


The claim limitations recite "operational" and "non-operational", the energy absorbing mechanism would clearly be non-operational when the steering column is in the retracted/stowed position as the steering column would not be able to move to dissipate any of the impact energy.  Regarding the positions between fully retracted and fully extended, the limitations do not specifically require the energy absorbing mechanism to be "non-operational" at every point between fully retracted and fully extended as the fully retracted position is covered in the "when the steering column is not fully extended to the driving position".  For the sake of argument, examiner notes that regarding the "not fully extended" and "non-operational" limitations the energy absorbing mechanism may be said to be “non-operational” or at least not fully "operational" at points between the fully extended and fully retracted positions, as it would not be able to fully or potentially at all absorb impact energy (typically the steering column energy absorption is accomplished by the steering column riding down (retracting) in response to an impact energy).  If not in the fully extended locked position it is unclear if the energy absorbing mechanism would be functional on any level.  Nevertheless, examiner maintains the limitations fail to read over the prior art rejection of record and the arguments have been fully addressed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY J GOODEN JR whose telephone number is (571)272-5135.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Barry Gooden Jr./Primary Examiner, Art Unit 3616                                                                                                                                                                                                                                                                                                                                                                                                                
BARRY GOODEN JR
Primary Examiner
Art Unit 3616